Citation Nr: 0709848	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  96-20 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
a veteran who had active service from September 1968 to April 
1972.  The appellant remarried in 2000 but is pursuing this 
appeal on behalf of herself and her children from the date of 
claim in February 1992 until the date she remarried and her 
children turned 18 years old.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2003, the appellant testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  The appellant also testified before a Decision 
Review Officer at a personal hearing in August 1997.  
Transcripts of the hearings are associated with the claims 
file.  

This appeal was previously before the Board in March 2005, at 
which time the Board determined additional development was 
necessary.  Additional development has been conducted and the 
appeal is now properly before the Board for final appellate 
review.  




FINDINGS OF FACT

1.  According to the official certificate of death, the 
decedent's death in June 1990 was caused by massive brain 
trauma due to a self-inflicted nail gunshot wound to the 
head.  No other causes of death were indicated.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran was engaged 
in combat with the enemy during his service in the Republic 
of Vietnam, and there is no verified noncombat-related 
stressor.

3.  The evidentiary record does not contain a competent 
diagnosis of PTSD.  

4.  No competent medical evidence has been submitted which 
demonstrates that the decedent's death was caused by an 
illness or disease incurred in or aggravated by service.

5.  The veteran did not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1310, 1311 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2006).

2.  The criteria for entitlement to DEA benefits have not 
been met. 38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 
3.807(a), 21.3020, 21.3021 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet.App. 537 (2006).  

In March 2003, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her 
claims and its duty to assist her in substantiating his 
claims under the VCAA.  In May 2005, the Appeals Management 
Center also sent the appellant a letter advising her of the 
VCAA and its affect on her claims.  The letters informed the 
appellant that VA would assist her in obtaining evidence 
necessary to support her claims, including the veteran's 
medical records, employment records, or records from other 
Federal agencies.  She was advised that it was her 
responsibility to send evidence showing the cause of the 
veteran's death, an injury or disease in service, and medical 
evidence showing a relationship between the cause of death 
and service.  The appellant was also advised that she should 
send information describing any additional evidence or the 
evidence itself.  In addition, the May 2005 letter 
specifically asked the appellant to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the March 2003 and May 
2005 letters provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  She was 
advised of her opportunities to submit additional evidence.  
Subsequently, a January 2006 Supplemental Statement of the 
Case provided the appellant with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  In 
addition, it appears that all obtainable evidence identified 
by the appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the appellant a letter 
in October 2006 informing her of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Facts and Analysis

A.  Cause of Death

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran had PTSD resulting from his Vietnam War experiences 
and that such disability led to his suicide.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse and children are 
generally entitled to dependency and indemnity compensation 
(DIC).  See 38 U.S.C.A. § 101 (West 2002).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2006); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second and third elements, if the evidence shows that the 
veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2006).  In 
order for suicide to constitute willful misconduct, the act 
of self-destruction must be intentional.  A person of unsound 
mind is incapable of forming an intent (mens rea, or guilty 
mind, which is an essential element of crime or willful 
misconduct).  It is a constant requirement for a favorable 
action that the precipitating mental unsoundness be service 
connected. 38 C.F.R. § 3.302(a) (2006).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction. 38 C.F.R. § 
3.302(b) (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The veteran died in June 1990.  The official death 
certificate lists the immediate cause of death as massive 
brain trauma due to a nail gunshot wound to the head.  The 
manner of death is listed as a suicide.  The veteran did not 
have any service-connected disabilities at the time of his 
death, nor does the record show that he sought entitlement to 
service connection for any mental disability while he was 
alive.  

Because the veteran died as a result of suicide, the Board 
must first address the threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2006).  As noted above, in order 
for suicide to constitute willful misconduct, the act of 
self-destruction must be intentional.  A person of unsound 
mind, however, is incapable of forming intent.

The service medical records (SMRs), including the March 1972 
separation examination report, are negative for any 
complaints, treatment, or findings related to a mental 
disability.  The only post-service medical records included 
in the claims file refer to orthopedic problems in 1984 and 
1989.  A list of prescription medications from a drug store 
indicates that the veteran received prescriptions of 
Bupropin, an antidepressant, from July 1987 to March 1988.  
In this regard, the Board notes the appellant and her 
representative argue the veteran's PTSD was so severe that it 
precluded him from seeking medical treatment.  However, the 
record does contain additional lay evidence regarding the 
veteran's mental condition after he returned from service and 
immediately before his death.  

The appellant has testified that the veteran experienced 
nightmares and flashbacks regarding his service in Vietnam 
and that, during the days before his death, he was anxious 
and paranoid as he seemed to think people were out to deceive 
him in some way.  See September 2003 Travel Board transcript.  
There are also lay statements from the veteran's sister and 
friend which state the veteran changed during service and 
that he was depressed months before his death.  The Board 
does note the police report and statements taken from the 
appellant and her father after the veteran's suicide indicate 
the veteran may have been intoxicated at the time.  However, 
based on the foregoing and resolving all doubt in the 
appellant's favor, the Board finds the preponderance of the 
evidence shows the veteran's cause of death, namely the 
massive brain trauma as a result of a self- inflicted nail 
gunshot wound to the head, was a result of mental unsoundness 
because there is no reasonable adequate motive to commit 
suicide shown by the evidence of record.  See 38 C.F.R. § 
3.302(b)(2).  None of the evidence suggests the veteran was 
of sound mind at the time of his death or was otherwise 
capable of forming the intent necessary for self-destruction.  
Accordingly, the Board finds that the veteran's act of 
suicide does not constitute willful misconduct as defined by 
the regulations and we will proceed to analyze the 
appellant's claim on the merits.

As noted above, service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2006); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

As noted, the veteran was not service-connected for PTSD and 
never sought service connection for any mental disability; 
therefore, there is no specific stressor alleged in this 
case.  The appellant argues, however, that the evidence shows 
the veteran was exposed to combat during service and suffered 
from PTSD at the time of his death.  With respect to whether 
the veteran was involved in or exposed to combat, the Board 
notes the veteran's service personnel records show he was in 
Vietnam from June 1969 to April 1971.  His military 
occupational specialties (MOS) during his Vietnam duty 
included pioneer from September 1969 to November 1969 and 
water supply specialist for the remainder of his Vietnam 
tour.  The veteran's unit assignment was with the HHC, 326th 
Engineer Battalion, 101st Airborne Division.  The record 
shows the veteran was awarded the National Defense Service 
Medal, Parachute Badge, Sharp Shooter Badge M-16 with Rifle 
Bar, Expert Badge M-14 with Rifle Bar, the Vietnam Service 
Medal with one bronze service star, and the Army Commendation 
Medal for his service in Vietnam.  While these citations show 
the veteran was stationed in Vietnam and was skilled in 
weaponry, they are not generally considered to be indicative 
of involvement in combat.  Therefore, there must be 
additional evidence of record which shows the veteran was 
exposed to combat.  

In December 2005, the U.S. Services Center for Unit Records 
Research (CURR) researched the veteran's unit histories and 
operational reports to determine the activities of the 
veteran's unit in order to verify whether the veteran was 
exposed to combat.  The Board notes that, during the pendency 
of this claim, CURR's name was changed to U.S. Army and Joint 
Services Records Research Center (JSRRC).  As such, the Board 
will refer to "JSRRC" hereinafter.  JSRRC researched unit 
records dating from September to November 1969, the period 
during which his specialty was pioneer, or combat engineer, 
and found no evidence that the veteran's unit was engaged in 
or exposed to combat with the enemy.  The appellant, through 
her representative, argues that JSRRC's search was inadequate 
because it did not search unit records for the entire time 
the veteran was stationed in Vietnam.  The Board finds such a 
search is unnecessary because his MOS for the greater part of 
his time in Vietnam (from November 1969 to April 1971) was a 
water supply specialist, which the Board notes is unlikely to 
have involved combat exposure.  The Board also notes that, 
generally, specific information of a stressor event is 
necessary to make any meaningful search to verify exposure to 
stressors.  However, the JSRRC search requested in the prior 
Board remand covered a period of more than 2 months during 
the time the veteran's principal duty was pioneer, the time 
he would have more likely been exposed to combat if he had 
been. 

The appellant also argues JSRRC's search suggested the 
veteran may have been stationed in a combat zone as the 
search revealed that, between August and September 1969, an 
enemy base was found.  The Board notes JSRRC's search indeed 
revealed an enemy base and booby traps were discovered; 
however, there is no indication that this discovery or any of 
the unit's other activities led to combat with the enemy.

Although JSRRC was unable to verify that the veteran was 
exposed to combat, the appellant maintains that there is 
evidence suggesting the veteran was stationed in a combat 
zone.  In support of her argument, the appellant compiled 
letters written and pictures taken by the veteran while he 
was in Vietnam and submitted them to the RO.  Various 
statements from the appellant and her representative indicate 
the RO misplaced this evidence and, although they were able 
to reproduce some of the pictures and the file contains 
envelopes of photographs and slides taken in Vietnam, they 
were unable to reproduce the veteran's letters, which in 
their view was the most important evidence regarding the 
nature of the veteran's service, i.e., whether he was exposed 
to combat.  The Board sympathizes with the appellant because 
this evidence may have been significant in showing the 
veteran was exposed to combat and the evidence was lost at no 
fault of her own; however, there is no way for the Board to 
know what information was contained in the evidence.  In this 
regard, the Board notes the appellant testified at the 
September 2003 Travel Board hearing that she did not go 
through the letters before submitting them to the RO and did 
not know what relevance they would have had on the claim.  
Moreover, the letter from the veteran's sister described 
those letters as not containing any detailed or graphic 
material but only that she sensed a feeling of fear from 
them.  She does not suggest any incident of stressor.  

Based on the foregoing, the Board finds there is insufficient 
evidence to support a finding that the veteran was exposed to 
combat during his tour of duty in Vietnam.  As noted, JSRRC 
found no evidence that the veteran's unit was engaged in 
combat with the enemy and the evidence of record does not 
show the veteran received any military citations that are 
indicative of combat.  There is also no evidence of a 
specific noncombat-related stressor that can be verified.  
Without satisfactory evidence that the veteran was engaged in 
combat with the enemy or was exposed to combat or a specific 
stressor, the Board cannot find the veteran suffered from 
PTSD prior to his death.  In this regard, the Board again 
notes a valid diagnosis of PTSD requires competent evidence 
that the veteran was exposed to a traumatic event that 
involved actual or threatened death or serious injury and the 
veteran responded with intense fear.  The Board does not 
doubt the veteran's service in Vietnam was stressful simply 
from being stationed there; however, the preponderance of the 
evidence does not show nor is the evidence in equipoise that 
the veteran was involved in combat or otherwise in events 
that involved actual or threatened death or serious injury.

The Board notes that, in support of her claim, the appellant 
has submitted a private medical statement from M.O.S., M.D., 
dated January 1992, which states the veteran suffered from 
PTSD, chronic and delayed.  The Board notes Dr. MOS never met 
the veteran and rendered this diagnosis after he died; 
however, the record reflects Dr. MOS's diagnosis was based 
upon "extensive review" of the evidence the appellant and 
her representative submitted to the RO.  Dr. MOS stated that, 
throughout the veteran's childhood and pre-Vietnam years, he 
showed no pathology which would be attributed to his 
destructive behavior.  She also stated the evidence showed 
the veteran became alcoholic in fighting the onset of 
tremendous depression and that his alcoholism mixed with both 
his feelings of guilt and isolation manifested itself into 
uncontrollable rage resulting in his abusive behavior toward 
his family and eventually his suicide.  

Although Dr. MOS provided a synopsis of the evidence she 
considered in rendering her diagnosis, the Board notes her 
synopsis does not provide any indication that the evidence 
showed the veteran was exposed to combat or specific 
noncombat-related stressor during his service in Vietnam.  
The Board does note the RO attempted to contact Dr. MOS in 
March 2006; unfortunately, the letter was returned with a 
hand-written notation that Dr. MOS had been deceased for 10 
years.  Therefore, although Dr. MOS indicated that she worked 
exclusively with PTSD patients, all of whom were Vietnam 
veterans, the Board ascribes little probative value to her 
diagnosis and opinion.  In making this determination, the 
Board again notes a valid diagnosis of PTSD must be based 
upon in-service stressors that are verified by competent 
evidence.  The Board has determined there is no competent 
evidence of record showing the veteran was exposed to combat 
or other specific stressor; therefore, Dr. MOS's PTSD 
diagnosis is of little probative value.  Similarly, a report 
from F.S., Ph.D., the veteran's daughter's psychologist, 
concerning an evaluation in July 1990, noted that the veteran 
had a history of severe alcoholism and possible PTSD.  The 
daughter related that he had had nightmares and "combat 
flash backs" and that he ran the household in a military 
manner.  Again, this statement does not establish that the 
veteran was exposed to combat or to a specific noncombat-
related stressor or that he had PTSD.  It is of no probative 
value.  

The Board also notes assertions by the appellant's 
representative to the effect that the veteran was an airborne 
paratrooper and Green Beret who was awarded the Purple Heart.  
This simply is not supported by the evidence of record.  The 
veteran was primarily a water supply specialist in service.  
There is no indication that he was awarded the Purple Heart.  
The representative called attention to the photographs of a 
board the veteran made alleged to have been of the medals he 
received in service.  The photographs show a Purple Heart but 
they also show a Combat Infantryman Badge, the Silver Star 
and the Bronze Star.  The veteran did not receive any of 
these medals.  The photographs do not establish combat or a 
stressor.

In conclusion, the Board finds the appellant's argument that 
the veteran had PTSD as a result of his service in Vietnam is 
not supported by the evidence of record.  As noted, Dr. S's 
opinion that the veteran had PTSD is predicated upon an 
assumption of combat and stressors which the evidence fails 
to corroborate.  Therefore, although the Board is sympathetic 
with the appellant's loss of her husband, it finds a lack of 
competent and probative evidence to warrant a favorable 
decision.  

In summary, the Board finds that a preponderance of the 
evidence supports a conclusion that the veteran did not have 
service-related PTSD at the time of his death and did not 
commit suicide as a result of such claimed condition.  
Therefore, service connection for the cause of the veteran's 
death is not warranted, and the benefit-of-the-doubt doctrine 
is not for application.  See Gilbert, 1 Vet. App. at 55.

B.  Entitlement to DEA Benefits

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person if the applicable criteria are met. See 38 U.S.C.A. §§ 
3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable; and (2) the veteran has a permanent and 
total service-connected disability; or (3) a permanent and 
total service-connected disability was in existence at the 
time of the veteran's death; or (4) the veteran died as a 
result of a service-connected disability.  38 U.S.C.A. §§ 
3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

The appellant's claim seeking entitlement to Chapter 35 
educational benefits was premised upon establishing that the 
veteran's death was service-connected.  In light of the 
Board's decision herein denying service connection for the 
cause of the veteran's death, the criteria for entitlement to 
DEA benefits have not been met.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


